

FIRST AMENDMENT
TO
SEVERANCE/CHANGE IN CONTROL AGREEMENT
THIS FIRST AMENDMENT is dated as of June 13, 2016, between Hanesbrands Inc., a
Maryland corporation (the “Company”), and Gerald W. Evans, Jr. (the
“Executive”).
WHEREAS, the Executive and the Company are parties to a Severance/Change in
Control Agreement dated December 18, 2008 (the “Agreement”); and
WHEREAS, in connection with the promotion of Executive to Chief Executive
Officer of the Company the parties desire to amend the Agreement as provided in
this First Amendment.
NOW, THEREFORE, the Agreement is hereby amended, effective October 1, 2016, as
follows:
1.
Section 3(b)(i)(D) of the Agreement is amended by substituting the number
“three” for the number “two”, and Section 3(b)(ii) of the Agreement is amended
by substituting the number “36” for the number “24”.

2.
Section 3(k) of the Agreement is deleted in its entirety and replaced with the
following:

“(k)
Excise Tax Adjustment. Subject to the limitation below, in the event that
Executive becomes entitled to any payment or benefit under this section 3 (such
benefits together with any other payments or benefits payable under any other
agreement with, or plan or policy of, Company are referred to in the aggregate
as the ‘Total Payments’), if all or any part of the Total Payments will, as
determined by Company, be subject to the tax (the ‘Excise Tax’) imposed by Code
Section 4999 (or any similar tax that may hereafter be imposed), then such
payment shall be either: (i) provided to Executive in full, or (ii) provided to
Executive to such lesser extent as would result in no portion of such payment
being subject to such Excise Tax, whichever of the foregoing amounts, when
taking into account applicable federal, state, local and foreign income and
employment taxes, such Excise Tax, and any other applicable taxes, results in
the receipt by Executive, on an after-tax basis, of the greatest amount of the
payment, notwithstanding that all or some portion of such payment may be taxable
under such Excise Tax. To the extent such payment needs to be reduced pursuant
to the preceding sentence, reductions shall come from taxable amounts before
non-taxable amounts and beginning with the payments otherwise scheduled to occur
soonest. Executive agrees to cooperate fully with Company to determine the
benefits applicable under this section. For purposes of determining whether any
of the Total Payments will be subject to the Excise Tax, and the amounts of such
Excise Tax, the following shall apply:

(i)
Any other payments or benefits received or to be received by Executive in
connection with a Change in Control or Executive’s termination of employment
(whether pursuant to the terms of this Agreement or any other plan, policy,
arrangement or agreement with Company, or with any Person whose actions result
in a Change in Control or any Person affiliated with Company or such Persons)
shall be treated as ‘parachute payments’ within the meaning of Code



- 1 -    

--------------------------------------------------------------------------------




Section 280G(b)(2), and all ‘excess parachute payments’ within the meaning of
Code Section 280G(b)(1) shall be treated as subject to the Excise Tax, unless in
the opinion of Company’s tax counsel as supported by Company’s independent
auditors and acceptable to Executive, such other payments or benefits (in whole
or in part) do not constitute parachute payments, or unless such excess
parachute payments (in whole or in part) represent reasonable compensation for
services actually rendered within the meaning of Code Section 280G(b)(4) in
excess of the base amount within the meaning of Code Section 280G(b)(3), or are
otherwise not subject to the Excise Tax;
(ii)
The value of any noncash benefits or any deferred payment or benefit shall be
determined by Company’s independent auditors in accordance with the principles
of Code Sections 280G(d)(3) and (4);

(iii)
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation, and state and local income taxes at the highest
marginal rate of taxation in the state and locality of Executive’s residence on
the Termination Date, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes; and

(iv)
In the event the Internal Revenue Service adjusts any item included in Company’s
computations under this section 3(k) so that Executive did not receive the full
net benefit intended under the provisions of this section 3(k), Company shall
reimburse Executive for the full amount necessary to make Executive whole as
determined by the Committee. Any such payment shall be treated for Section 409A
purposes as a payment separate from the payment made pursuant to this
subparagraph (k) immediately following Executive’s termination of employment and
shall be made by Company to Executive within twenty (20) days of the date he
remits the additional taxes as a result of such adjustment; provided, however,
that no such payment shall be made following the calendar year after the
calendar year in which such adjustment was made by the Internal Revenue
Service.”

3.
This First Amendment may be executed in several counterparts, each of which
shall be deemed an original and which together shall constitute but one and the
same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment, as of
the day and year first written above.
Hanesbrands Inc.
    
By: /s/ Richard A. Noll
Its: Chairman and Chief Executive Officer
                    
Gerald W. Evans, Jr.
/s/ Gerald W. Evans, Jr.


- 2 -    